[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-13875                ELEVENTH CIRCUIT
                                                           FEBRUARY 12, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                   D. C. Docket No. 09-00120-CR-ODE-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MIGUEL PLANCARTE-SANCHEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (February 12, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Miguel Plancarte-Sanchez appeals his 65-month sentence following his
guilty plea to illegal re-entry of an aggravated felon in violation of 8 U.S.C.

§ 1326(a) and (b)(2). On appeal, he argues that the sentence imposed by the

district court was greater than necessary to achieve the goals of sentencing set forth

in 18 U.S.C. § 3553(a)(1) because although the court mentioned the seriousness of

his offense and his criminal history, it never discussed or specifically referenced

the mitigating circumstances he had raised. Thus, he contends that meaningful

appellate review of his sentence is not possible.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Williams, 526 F.3d 1312, 1321 (11th Cir. 2008).

The Supreme Court has clarified that the reasonableness standard means review for

abuse of discretion. Gall v. United States, 552 U.S. 38, 46, 128 S.Ct. 586, 594, 169

L.Ed.2d 445 (2007). “[T]he burden of establishing that the sentence is

unreasonable in light of the record and the § 3553(a) factors lies with the party

challenging the sentence.” Williams, 526 F.3d at 1322.

      Once we conclude that the district court made no procedural errors, we then

consider “the substantive reasonableness of the sentence,” under the totality of the

circumstances. Gall, 552 U.S. at 51, 128 S.Ct. at 597. In conducting this review,

we will look to see whether the district court considered the § 3553(a) factors;

however, “[t]he weight to be accorded any given § 3553(a) factor is a matter



                                           2
committed to the sound discretion of the district court.” Williams, 526 F.3d at

1322 (quotation omitted). Moreover, there is no requirement that the district court

explicitly discuss its consideration of each of the § 3553(a) factors on the record, as

long as the sentencing judge “set[s] forth enough to satisfy the appellate court that

he has considered the parties’ arguments and has a reasoned basis for exercising

his own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356,

127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007). An acknowledgment by the

district court that it has considered the defendant’s arguments and the § 3553(a)

factors is sufficient to meet this requirement. See United States v. Scott, 426 F.3d

1324, 1330 (11th Cir. 2005). However, even in the absence of an express

acknowledgment that it considered the § 3553(a) factors, a district court’s

explanation is sufficient if it is clear from the record that the court did in fact

consider those factors. See id. at 1329 (citing United States v. Eggersdorf, 126

F.3d 1318, 1323 (11th Cir. 1997) (reviewing defendant’s motion to reduce

sentence and stating that “when – as here – the record shows that the district court

considered the pertinent section 3553(a) factors, the district court does not abuse its

discretion in declining to detail its determinations”)). Moreover, a district court’s

failure to specifically discuss the arguments a defendant makes in mitigation does

not lead to the conclusion that “the court erroneously ‘ignored’ or failed to



                                             3
consider this evidence in determining [the defendant’s] sentence.” United States v.

Amedeo, 487 F.3d 823, 833 (11th Cir. 2007).

      Section 3553(a) provides that district courts must consider, inter alia, (1) the

applicable guideline range; (2) the nature and circumstances of the offense; (3) the

history and characteristics of the defendant; (4) the need for the sentence imposed

to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (5) the need for adequate deterrence to

criminal conduct; (6) the need to protect the public from further crimes of the

defendant; and (7) the need to avoid unwarranted sentencing disparities. 18

U.S.C. § 3553(a)(1)-(6).

      In Rita, the Supreme Court held that, in reviewing sentences for

reasonableness under § 3553(a), a federal appellate court may apply a presumption

of reasonableness to a district court sentence imposed within the guideline range.

Rita, 551 U.S. at 347, 127 S.Ct. at 2462. Although we do not apply such a

presumption, we will “ordinarily . . . expect a sentence within the guidelines range

to be reasonable.” United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

      Here, the sentence imposed by the district court was not unreasonable

because the court implicitly considered the § 3553(a) factors and was not required

to expressly discuss its reasons for rejecting Plancarte-Sanchez’s mitigating



                                           4
arguments. Therefore, the district court did not abuse its discretion. Accordingly,

based on our review of the record and the parties’ briefs, we affirm.

AFFIRMED.




                                          5